Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 11, 2018, January 22, 2019 and February 3, 2020 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case, the claimed limitation “processing means” is being interpreted under 112(f) and is being interpreted to be any means which can process the signal as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesach et al. (2015/0348320) in view of Anderl et al. (2006/0079752).
Pesach teaches a dental handpiece device comprising a dental handpiece main body, and a dental handpiece imaging device which the dental handpiece main body is equipped, wherein the dental handpiece imaging device comprising a plurally of camera 
Anderal teaches a surgical device comprising a plurality of camera modules, each of which takes an image, to covert the image, which is taken to an electric signal and a processing means that receives the electric signal form each of the camera modules to calculate for generating an image based on the electric signal, and to switch a display of the image which is taken by each of the camera modules (see abstract, pars. 20-21, claims 1-2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the processing means taught by Pesach to switch a display of the image which is taken by each of the camera modules in order to ensure an unobstructed view if provided to the user.
With respect to claims 2-3, Peasch teaches the dental handpiece wherein the processing means calculate for determining whether or not a portion drilled by a tool that is mounted on the dental handpiece main body can be visually perceived and teaching that the tip of the tool may not always be visually perceived (see par. 304 which teaches the stylus can be a drill and that the drill tip is tracked, therefore, also 
Anderal teaches the surgical device wherein the processing means determines whether or not a desired area can be visually perceived, the processing means determined whether or not obstructing objects can be visually perceived to determined whether the portion can be visually perceived (see abstract, pars. 20-21, claims 1-2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the processing means taught by Pesach to switch a display of the image which is taken by each of the camera modules in order to ensure an unobstructed view if provided to the user.
With respect to claim 4, Pesach teaches the invention as substantially claimed and discussed above, however, does not specifically teach the processing means determines whether the portion can be visually perceived using one of the camera modules which is set as a priority in advance, and where determining that the portion cannot be visually perceived, the processing means switches the camera module of the priority to another one of the camera modules which is set as a second priority to determine whether the portion can be visually perceived using the camera modules of the second priority.
Anderal teaches the surgical device wherein the processing means determines whether the portion can be visually perceived using one of the camera modules which is .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesach et al. (2015/0348320) in view of Anderl et al. (2066/0079752) as applied to claim 4 above, and further in view of Mangiat et al. (9,436,870).
Pesach/Anderal teaches the invention as substantially claimed and discussed above, however, does not specifically teach the processing means suspends for a predetermined time before switching the camera module of the priority to the camera module of the second priority. 
Mangiat teaches a processing means which determines whether a portion can be visually perceived using one of a plurality of camera modules and when determining that the portion cannot be visually perceived, the processing means switches the camera modules to another one of the camera modules to determine whether the portion can be visually perceived using the second camera module, wherein the .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesach et al. (2015/0348320) in view of Anderl et al. (2066/0079752) as applied to claim 1 above, and further in view of Tesar (2015/0297311).
Pesach/Anderal teaches the invention as substantially claimed and discussed above, however, does not specifically teach a switch, wherein a signal from the switch switches the image, which is taken by each of the camera modules.
Tesar teaches a surgical device comprising camera modules (see figs. 2A, such that elements 105 are camera modules) and further comprising a switch, wherein a signal from the switch switches the image, which is taken by each of the camera modules (pars. 146, 314, 631, 644). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Pesach/Anderal to include a switch to allow the user to manually switch between the different camera modules as taught by Tesar in order to allow the user to view the surgical site from any angle as desired by the user.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.